UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02280) Exact name of registrant as specified in charter:	Putnam Convertible Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	November 1, 2011 — October 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Convertible Securities Fund Annual report 10 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 47 About the Trustees 48 Officers 50 Consider these risks before investing: The prices of convertible securities in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to specific companies or industries. These risks are generally greater for convertible securities issued by small and midsize companies (which may constitute a significant portion of the fund’s investments from time to time) per the prospectus. The prices of convertible securities may be adversely affected by changes in the prices of underlying common stocks. Convertible securities tend to provide higher yields than do common stocks. However, a higher yield may not protect investors against the risk of loss or adequately mitigate any loss associated with a decline in the price of a convertible security. Convertible securities are subject to credit risk, which is the risk that an issuer of the fund’s investments may default on payment of interest or principal. Credit risk is generally greater for below-investment-grade convertible securities (a significant part of the fund’s investments) per the prospectus. Generally, convertible securities may be less sensitive to interest-rate changes than non-convertible bonds as a result of convertible securities’ structural features (e.g., convertibility, “put” features, etc.). Interest-rate risk is generally greater, however, for longer-term bonds and convertible securities whose underlying stock price has fallen significantly below the conversion price. Message from the Trustees Dear Fellow Shareholder: The U.S. economy has been exhibiting greater underlying strength than previously thought, with employment, consumer spending, manufacturing, and housing data all showing steady improvement this year. U.S. stocks and many international markets have responded by delivering strong returns. Still, the rise in equities has been accompanied by heightened investor anxiety, fostered by Europe’s ongoing troubles, China’s economic slowdown, and the looming “fiscal cliff” in the United States. We believe volatility will remain a feature of market behavior until these challenges are resolved. At Putnam, our portfolio managers and analysts are trained to uncover opportunities and manage risk in this type of environment. We also strongly believe that it is prudent for long-term investors to rely on the expertise of a trusted financial advisor, who can help them work toward their financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A. Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking undervalued companies before their potential is recognized The differences between bonds and stocks seem fairly clear-cut. Stocks provide an ownership stake in a company; bonds provide a claim on the interest paid by a company or other entity on its debt. The value of stocks rises and falls with factors such as investor sentiment, company news, and economic conditions; bonds are issued by a government, agency, company, or public utility that typically promises to pay the bearer a fixed rate of interest at specified intervals and to return a set amount of money at a specified end date (the maturity date). A bond’s yield and its price are often influenced by interest-rate levels and the issuer’s credit quality. A convertible security is a hybrid of a stock and a bond. Like a bond, it offers a set rate of interest, but unlike a bond, it has a built-in option that, under certain circumstances, allows the investor to exchange (or convert) the security for a fixed number of shares of stock. This feature offers the potential for capital appreciation, since the preset conversion price does not change as the underlying stock price increases or decreases. Convertibles are issued by companies and can offer greater returns than high-quality bonds — but they also carry greater risk potential, such as the risk of default or periodic illiquidity. Issuers range from large, well-known S&P 500 corporations and small, rapidly growing companies, to companies in cyclically depressed industries. Investing successfully in convertible securities requires intensive research and analysis. The fund’s managers are supported by analysts who conduct rigorous fundamental research, seeking to determine the true worth of the issuing company’s business. The managers then construct a portfolio that they believe offers the best return potential while being mindful of risk. The “busted” convertible One kind of security in which your fund may invest is the “busted” convertible. “Busted” refers to a security whose underlying stock price has fallen significantly below the conversion price. It becomes much less sensitive to the volatility of the underlying stock and is more bond-like, responding to interest-rate changes. A busted convertible may pay a higher yield than other convertibles, but may also carry a higher level of risk. (Some companies in this situation may eventually default on their bonds.) The objective of buying a busted convertible is to take advantage of a company’s eventual turnaround despite its present challenges. For example, a company undergoing management turmoil may draw negative investor reactions, causing its stock price to tumble. However, if intensive research determines that the management crisis is likely to be resolved, the fund managers could buy the security at a steep discount. The goal is to sell the security at a higher price when the credit improves or when the stock revives. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 4 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the BofA (Bank of America) Merrill Lynch All U.S. Convertibles Index, was introduced on 12/31/87, which post-dates the inception of the fund’s class A shares. 4 Convertible Securities Fund Interview with your fund’s portfolio managers Convertibles resumed their momentum in the final months of the fiscal year. How did Putnam Convertible Securities Fund perform for the annual period ended October31, 2012? Eric: The fiscal period ended on a high note, supported by positive gains in stocks and corporate credit markets and came on the heels of solid gains posted by the fund in the first half of its fiscal year. Favorable election results in Greece and the European Union summit in July eased concerns about the European sovereign debt crisis. In addition, slowly improving U.S. economic data and stimulative measures taken in September by the Federal Reserve and European Central Bank further boosted investor sentiment and created a bullish climate for higher-risk assets. As a result, credit spreads tightened and equity markets rallied, helping convertibles to post competitive returns relative to straight equities and bonds. For the 12months ended October31, 2012, the fund’s class A shares outperformed the average return of its Lipper peer group by a considerable margin but fell just shy of the BofA Merrill Lynch All U.S. Convertibles Index. Investments in the consumer cyclicals, financials, and communication services sectors augmented performance relative to this benchmark. Holdings in the health-care, transportation, and technology sectors detracted from results relative to the benchmark. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/12. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 16–17. Convertible Securities Fund 5 Did you implement any changes to the fund’s strategy? Rob: We did not make any significant changes to the fund’s broad strategy. However, early in the period, we took steps to reduce the risk in the fund and position it more defensively. We increased the cash level, lowered the equity sensitivity, slightly increased the average credit quality, reduced the percentage of outright equity in the fund, and increased the weight of large-cap companies in the portfolio. Could you describe your approach to finding the most attractive convertible securities? Rob: We think that there are several areas of inefficiency in the convertibles market, which we seek to take advantage of. First, we often find securities that are mispriced from a credit perspective. Second, the underlying equity can frequently be misunderstood or not well followed by industry analysts. The third area revolves around the basic structure of convertibles, which can be somewhat complex. Analysts frequently fall into the trap of misunderstanding the structural characteristics of convertibles, and failing to appreciate how the idiosyncratic nature of each security can lead to mispricing and, hence, attractive investment opportunities. Eric: When we analyze a convertible security, we try to locate the key factors that are driving its pricing. It might be a set of fixed-income factors or a set of equity-related factors, for example. Once we feel confident about the source of pricing or mispricing, we bring the appropriate credit or equity research resources to bear in our analysis and portfolio decision-making. Have companies been issuing more convertibles to finance their operations? Rob: New issuance picked up nicely in the final months of the period, though it is still lower than normal on a historical basis. As equities appreciated and corporate credit spreads narrowed, companies in a number of industries began to issue more convertible Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Convertible Securities Fund debt, including homebuilders. We also found what we consider excellent value among new issuance in the financials, biotechnology, and technology sectors. Overall, we believe that the environment remains positive for a continuation of this trend because stock prices in general seem firm and interest rates have the potential to rise. From the perspective of debt-issuing companies, we think that convertibles are simply becoming more attractive on a relative basis. In addition, companies are beginning to issue convertible bonds for shareholder-friendly reasons such as generating cash for stock repurchases. Could you highlight some holdings or strategies that contributed positively to the fund’s performance for the period? Eric: One of the fund’s top performers, Equinix , provides outsourced data centers and Internet exchanges for its corporate customers. The company is enjoying cyclical and secular tailwinds as the data and connectivity needs of more and more businesses increase. Onyx Pharmaceuticals , which develops innovative therapies to target the molecular pathways in cancers, benefited from two developments. In June, the Oncologic Drugs Advisory Committee gave the drug Kyprolis, an injectable treatment for multiple myeloma patients, a positive vote. In July, Kyprolis received U.S. Food and Drug Administration approval. Another health-care holding, Lincare , was also a strong contributor. A distributor of oxygen to homes, the company was bought by Linde, a German gases and engineering company, and its price rose to meet the buyout price. The security was sold in July. Our decision to maintain an overweight position in all three of these This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assetsthat each represented as of 10/31/12. Short-term holdings are excluded. Holdings will vary over time. Convertible Securities Fund 7 companies further augmented those gains for the fund. Our decision to underweight Chesapeake Energy , the second-largest producer of natural gas in the United States, was beneficial for the fund. Given the fact that Chesapeake is a large index component, we believe some exposure to its convertibles was warranted but not an index-sized stake. Chesapeake was hampered by historically low natural gas prices, along with investors’ concerns about its aggressive capital spending. As a result, our relative lack of conviction in the company’s securities proved advantageous during the period. What holdings proved most disappointing? Rob: The biggest detractor from the fund’s performance during the period was China Medical Technologies , a diagnostic medical device company based in China. The company performed poorly because the firm failed to service its debt obligations and was faced with class-action lawsuits alleging accounting fraud and the use of fraudulent shell companies to make acquisitions. The stock of Genco Shipping & Trading fell in response to an imbalance in the current supply/demand dynamics in the shipping market. Day rates to charter vessels were at multi-year lows during the period, due to an increase in supply of ships as well as anemic global economic growth. As a result, many shipping companies were not profitable and were burning cash. There also were liquidity concerns for a number of shipping companies, including Genco. We believe that the company is one of the better operators and should continue to receive preferential treatment from its creditors to allow it to continue to operate until day rates can improve. Since both of these holdings were not held by the benchmark, their presence detracted from the fund’s relative performance. Powerwave Technologies , a small manufacturer of telecommunications equipment, struggled due to significantly reduced capital This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 Convertible Securities Fund spending by global telecom providers during the early months of the period. Does the prevailing low-interest-rate environment make you more — or less — optimistic about the performance potential of convertibles going forward? Eric: A common misperception of the convertibles market is that the returns of these securities are more dependent on interest rates than other factors. Over time, data have suggested that convertibles are driven more by the strength or weakness of the equity markets and by corporate credit spreads. And because they are short-duration instruments, there is generally a low correlation between their performance and interest-rate movements. So, while low rates do matter for a variety of asset classes, rates are less relevant to convertibles’ performance. Rob: In looking at the four most recent rising-rate environments — in 1988, 1994, 1999–2000, and 2004–2006 — convertibles performed well as rates rose, economies expanded, and equity markets were generally strong. Although we cannot know when rates will rise next, they have virtually nowhere to go but upward from their current historical trough. To us, this suggests a positive tailwind is in the making for the convertibles market. What is your outlook for the convertibles market? Eric: We are constructive on the convertibles market, although sources of uncertainty remain. Areas of concern include the approach of the “fiscal cliff,” and the macro issues that continue to beset Europe or threaten to become even more pronounced in China. Despite these issues, there is much to feel positive about with respect to convertibles, in our opinion. We believe that corporate credit spreads may remain relatively stable or have a slight tightening bias, particularly in the high-yield market, where we are at or just above historical average spreads. From an equity standpoint, we see corporate earnings improving into 2013 at a moderate but still positive pace. What’s more, we feel the underlying equities of the convertibles in the fund have good growth prospects. We have seen a long wave of corporate restructuring designed to improve corporate profitability and efficiency. All of these fundamental factors bode well for debt and convertible markets. In sum, we believe convertible bonds remain statistically cheap, historically speaking, and the market is nicely balanced with a combination of attractive current yield, reasonable upside participation, and attractive downside protection. Thank you, Eric and Rob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Convertible Securities Fund 9 Portfolio Manager Eric N. Harthun has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from San Diego State University. A CFA charterholder, Eric joined Putnam in 2000 and has been in the investment industry since 1994. Portfolio Manager Robert L. Salvin has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from the Wharton School of the University of Pennsylvania. He joined Putnam in 2000 and has been in the investment industry since 1986. IN THE NEWS After decelerating in the middle of the year, the world’s two largest economies — the United States and China — are showing signs of growth. Stronger housing demand and hiring is appearing in the United States, and factory output and retail sales are rising in China, potentially marking an end to the recent slowdown in that economy. This fall, President Barack Obama was elected to a second term in the United States, and Xi Jinping, in a once-in-a-decade transition of power, was named President of China. Neither country is without its potential difficulties, however. The United States must produce a budget agreement that averts the across-the-board tax increases and austerity measures in the “fiscal cliff,” and China’s new leadership remains untested. 10 Convertible Securities Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (6/29/72) (7/15/93) (7/26/99) (3/13/95) (12/1/03) (12/30/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 9.80% 9.64% 8.86% 8.86% 8.98% 8.98% 9.13% 9.04% 9.53% 9.90% 10 years 124.26 111.39 108.08 108.08 108.00 108.00 113.22 105.82 118.85 129.94 Annual average 8.41 7.77 7.60 7.60 7.60 7.60 7.87 7.49 8.15 8.68 5 years 11.01 4.65 6.94 5.05 6.94 6.94 8.26 4.48 9.67 12.40 Annual average 2.11 0.91 1.35 0.99 1.35 1.35 1.60 0.88 1.86 2.37 3 years 35.02 27.27 32.03 29.03 32.02 32.02 33.00 28.30 34.01 35.99 Annual average 10.53 8.37 9.70 8.87 9.70 9.70 9.97 8.66 10.25 10.79 1 year 9.07 2.78 8.22 3.22 8.24 7.24 8.49 4.71 8.78 9.28 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. Convertible Securities Fund 11 Comparative index returns For periods ended 10/31/12 BofA (Bank of America) Lipper Convertible Securities Merrill Lynch All U.S. Convertibles Index Funds category average* Annual average (life of fund) —† 9.80% 10 years 109.25% 99.16 Annual average 7.66 7.05 5 years 12.43 5.63 Annual average 2.37 1.04 3 years 33.18 26.53 Annual average 10.02 8.12 1 year 9.15 6.14 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/12, there were 72, 54, 42, 31, and 1 fund(s), respectively, in this Lipper category. † The fund’s benchmark, the BofA (Bank of America) Merrill Lynch All U.S. Convertibles Index, was introduced on 12/31/87, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $20,808 and $20,800, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $20,582. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $21,885 and $22,994, respectively. 12 Convertible Securities Fund Fund price and distribution information For the 12-month period ended 10/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 4 4 4 4 4 4 Income $0.568 $0.422 $0.417 $0.472 $0.521 $0.616 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/11 $18.97 $20.13 $18.66 $18.79 $18.81 $19.49 $18.91 $18.97 10/31/12 20.09 21.32 19.75 19.90 19.91 20.63 20.02 20.08 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 2.83% 2.66% 2.11% 2.07% 2.35% 2.27% 2.58% 3.07% Current 30-day SEC yield 2 N/A 2.18 1.57 1.57 N/A 1.75 2.06 2.57 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (6/29/72) (7/15/93) (7/26/99) (3/13/95) (12/1/03) (12/30/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 9.83% 9.66% 8.88% 8.88% 9.00% 9.00% 9.16% 9.06% 9.55% 9.92% 10 years 131.91 118.53 115.02 115.02 115.04 115.04 120.46 112.74 126.29 137.77 Annual average 8.78 8.13 7.96 7.96 7.96 7.96 8.23 7.84 8.51 9.05 5 years 12.99 6.50 8.83 6.90 8.80 8.80 10.20 6.35 11.57 14.40 Annual average 2.47 1.27 1.71 1.34 1.70 1.70 1.96 1.24 2.21 2.73 3 years 32.40 24.81 29.42 26.42 29.42 29.42 30.39 25.80 31.41 33.35 Annual average 9.81 7.67 8.98 8.13 8.98 8.98 9.25 7.95 9.53 10.07 1 year 16.48 9.81 15.58 10.58 15.61 14.61 15.87 11.81 16.20 16.78 Convertible Securities Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 10/31/11 1.12% 1.87% 1.87% 1.62% 1.37% 0.87% Annualized expense ratio for the six-month period ended 10/31/12† 1.10% 1.85% 1.85% 1.60% 1.35% 0.85% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.63 $9.45 $9.45 $8.18 $6.91 $4.35 Ending value (after expenses) $1,036.40 $1,033.00 $1,032.60 $1,034.10 $1,035.20 $1,037.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Convertible Securities Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2012, use the following calculation method. To find the value of your investment on May 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.58 $9.37 $9.37 $8.11 $6.85 $4.32 Ending value (after expenses) $1,019.61 $1,015.84 $1,015.84 $1,017.09 $1,018.35 $1,020.86 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Convertible Securities Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches”. Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. 16 Convertible Securities Fund BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. BofA (Bank of America) Merrill Lynch All U.S. Convertibles Index is an unmanaged index of high-yield U.S. convertible securities. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2012, Putnam employees had approximately $338,000,000 and the Trustees had approximately $82,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Convertible Securities Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of 18 Convertible Securities Fund scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, Convertible Securities Fund 19 extraordinary expenses and acquired fund fees and expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 20 Convertible Securities Fund Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Convertible Securities Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 1st Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2011, there were 67, 49 and 38 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits Convertible Securities Fund 21 continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 22 Convertible Securities Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Convertible Securities Fund 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Convertible Securities Fund: We have audited the accompanying statement of assets and liabilities of Putnam Convertible Securities Fund (the fund), including the fund’s portfolio, as of October 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Convertible Securities Fund as of October 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 14, 2012 24 Convertible Securities Fund The fund’s portfolio 10/31/12 CONVERTIBLE BONDS AND NOTES (68.6%)* Principal amount Value Aerospace and defense (0.9%) AAR Corp. cv. sr. unsec. notes 2 1/4s, 2016 $3,430,000 $3,166,319 Triumph Group, Inc. 144A cv. sr. sub. notes 2 5/8s, 2026 1,130,000 2,716,238 Airlines (—%) Lufthansa Malta Blues LP 144A cv. sr. unsec. notes 0 3/4s, 2017 (Malta) EUR 17,000 23,687 Automotive (1.8%) Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $3,885,000 5,718,234 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 2,895,000 2,522,269 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 2,170,000 3,695,076 Biotechnology (6.1%) BioMarin Pharmaceuticals, Inc. cv. sr. sub. notes 1 7/8s, 2017 790,000 1,522,725 Cubist Pharmaceuticals, Inc. cv. sr. unsec. notes 2 1/2s, 2017 3,105,000 4,968,000 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 5,970,000 3,835,725 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 6,195,000 9,749,381 Medicines Co. (The) 144A cv. sr. unsec. notes 1 3/8s, 2017 4,187,000 4,341,396 Onyx Pharmaceuticals, Inc. cv. sr. unsec. notes 4s, 2016 1,180,000 2,497,913 PDL BioPharma, Inc. cv. sr. unsec. notes 3 3/4s, 2015 3,975,000 4,795,043 Sequenom, Inc. 144A cv. sr. unsec. notes 5s, 2017 2,495,000 2,415,472 United Therapeutics Corp. 144A cv. sr. notes 1s, 2016 3,741,000 4,329,833 Broadcasting (0.9%) XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 3,393,000 5,598,450 Cable television (0.7%) Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 2,410,000 4,493,144 Coal (1.1%) Alpha Natural Resources, Inc. cv. sr. unsec. notes 2 3/8s, 2015 4,070,000 3,693,525 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 3,705,000 3,357,656 Commercial and consumer services (1.8%) Alliance Data Systems Corp. cv. sr. unsec. notes 1 3/4s, 2013 1,845,000 3,355,594 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 3,660,000 3,662,288 Priceline.com, Inc. 144A cv. sr. unsec. unsub. notes 1s, 2018 4,144,000 4,348,610 Communications equipment (0.5%) Coinstar, Inc. cv. sr. unsec. unsub. notes 4s, 2014 2,300,000 3,044,625 Computers (2.8%) EMC Corp. cv. sr. unsec. notes 1 3/4s, 2013 1,260,000 1,955,363 EMC Corp. 144A cv. sr. unsec. notes 1 3/4s, 2013 5,360,000 8,318,050 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 6,905,000 7,668,866 Convertible Securities Fund 25 CONVERTIBLE BONDS AND NOTES (68.6%)* cont. Principal amount Value Conglomerates (0.7%) Siemens Financieringsmaatschappij NV cv. company guaranty sr. unsec. bonds 1.65s, 2019 (Netherlands) $4,250,000 $4,230,875 Construction (0.8%) CEMEX SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) 4,880,000 5,063,000 Consumer (0.7%) Jarden Corp. 144A cv. company guaranty sr. unsec. sub. notes 1 7/8s, 2018 4,486,000 4,486,224 Consumer finance (2.2%) DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 4,199,000 4,406,326 PHH Corp. cv. sr. unsec. notes 4s, 2014 3,740,000 4,097,638 PHH Corp. cv. sr. unsec. unsub. notes 6s, 2017 1,090,000 2,011,050 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 3,200,000 3,576,000 Consumer services (0.3%) Hertz Global Holdings, Inc. cv. sr. unsec. notes 5 1/4s, 2014 915,000 1,576,659 Electronics (5.4%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 4,781,000 4,458,283 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 5,805,000 7,056,703 Mentor Graphics Corp. cv. sub. unsec. notes 4s, 2031 4,175,000 4,725,578 Micron Technology, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2032 5,591,000 4,969,001 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 4,370,000 4,375,463 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 4,660,000 3,197,925 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 4,125,000 5,341,875 Energy (oil field) (0.6%) Hornbeck Offshore Services, Inc. 144A cv. company guaranty sr. unsec. notes 1 1/2s, 2019 3,774,000 3,778,906 Health-care services (1.7%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 5,057,000 5,622,752 WellPoint, Inc. 144A cv. sr. unsec. notes 2 3/4s, 2042 5,100,000 5,316,750 Homebuilding (3.2%) Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 5,825,000 6,079,844 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 2,524,000 4,544,778 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 2,553,000 3,286,988 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 2,800,000 3,165,750 Toll Brothers, Inc. 144A cv. company guaranty sr. unsec. notes 0 1/2s, 2032 3,066,000 3,105,245 Insurance (0.4%) Fidelity National Financial, Inc. cv. sr. unsec. unsub. notes 4 1/4s, 2018 2,254,000 2,720,296 26 Convertible Securities Fund CONVERTIBLE BONDS AND NOTES (68.6%)* cont. Principal amount Value Investment banking/Brokerage (1.9%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 $300,000 $319,890 Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 7,023,000 7,448,769 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 2,765,000 4,106,025 Lodging/Tourism (2.5%) Gaylord Entertainment Co. 144A cv. company guaranty sr. unsec. notes 3 3/4s, 2014 1,035,000 1,555,734 Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 R 5,030,000 6,252,919 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 7,585,000 7,774,625 Machinery (0.3%) Chart Industries, Inc. cv. sr. unsec. sub. notes 2s, 2018 1,290,000 1,643,138 Manufacturing (1.1%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 †† 2,975,000 3,107,016 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 3,900,000 4,136,438 Media (2.9%) Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 8,850,000 4,225,875 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 7,200,000 9,922,248 MasTec, Inc. cv. company guaranty sr. unsec. unsub. notes 4 1/4s, 2014 2,465,000 3,882,375 Medical technology (2.3%) Alere, Inc. sr. unsec. sub. notes 3s, 2016 777,000 733,294 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) † F 3,213,000 610,470 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) † F 3,544,000 886,000 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 3/1/18) 2042 †† 6,335,000 6,236,016 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 4,776,000 5,886,420 Metals (3.1%) Newmont Mining Corp. cv. company guaranty sr. unsub. notes 1 5/8s, 2017 4,450,000 6,302,313 Royal Gold, Inc. cv. sr. unsec. notes 2 7/8s, 2019 3,754,000 4,307,715 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 4,250,000 4,518,281 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 4,425,000 4,516,266 Oil and gas (2.7%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/2s, 2037 5,165,000 4,777,625 Endeavour International Corp. cv. company guaranty sr. unsec. unsub. notes 5 1/2s, 2016 3,107,000 2,724,451 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 3,485,000 3,286,791 Stone Energy Corp. cv. company guaranty sr. unsec. notes 1 3/4s, 2017 3,445,000 3,214,616 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 2,466,000 2,897,550 Convertible Securities Fund 27 CONVERTIBLE BONDS AND NOTES (68.6%)* cont. Principal amount Value Pharmaceuticals (0.9%) Endo Pharmaceuticals Holdings, Inc. cv. sr. unsec. sub. notes 1 3/4s, 2015 $4,720,000 $5,392,600 Real estate (1.3%) Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 R 2,120,000 3,238,300 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 5,145,000 4,707,675 Retail (0.8%) Group 1 Automotive, Inc. cv. sr. unsec. notes 2 1/4s, 2036 †† 4,160,000 4,895,800 Semiconductor (2.4%) Linear Technology Corp. cv. sr. unsec. unsub. notes Ser. A, 3s, 2027 5,165,000 5,358,688 Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 4,090,000 4,984,688 Photronics, Inc. cv. sr. unsec. notes 3 1/4s, 2016 4,763,000 4,593,318 Shipping (0.3%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 4,400,000 1,782,000 Software (4.8%) DealerTrack Holdings, Inc 144A cv. company guaranty sr. unsec. notes 1 1/2s, 2017 4,338,000 4,508,809 Microsoft Corp. 144A cv. sr. unsec. notes zero %, 2013 4,551,000 4,647,709 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 8,600,000 10,459,750 SYNNEX Corp. cv. sr. notes 4s, 2018 2,485,000 2,877,941 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 5,205,000 4,788,600 TIBCO Software, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2032 2,749,000 2,661,376 Technology (1.7%) CACI International, Inc. cv. sr. unsec. sub. notes 2 1/8s, 2014 4,090,000 4,509,225 CACI International, Inc. 144A cv. sr. unsec. sub. notes 2 1/8s, 2014 880,000 970,200 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 5,307,000 5,449,626 Technology services (1.3%) DST Systems, Inc. cv. sr. unsec. unsub. bonds FRB Ser. C, zero %, 2023 6,360,000 7,950,000 Telecommunications (3.2%) Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 2,905,000 6,539,881 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 3,330,000 4,474,854 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 5,121,000 665,730 SBA Communications Corp. cv. sr. unsec. notes 4s, 2014 3,840,000 8,589,600 Telephone (0.7%) Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 4,845,000 4,672,397 28 Convertible Securities Fund CONVERTIBLE BONDS AND NOTES (68.6%)* cont. Principal amount Value Trucks and parts (0.9%) Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (Zero %, 3/1/16) 2026 †† $6,275,000 $5,435,719 Waste Management (0.9%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 4,605,000 5,577,806 Total convertible bonds and notes (cost $418,212,064) CONVERTIBLE PREFERRED STOCKS (24.7%)* Shares Value Aerospace and defense (1.6%) United Technologies Corp. $3.75 cv. pfd. 189,475 $10,303,651 Automotive (1.3%) General Motors Co. Ser. B, $2.375 cv. pfd. 194,630 7,911,710 Banking (6.9%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 10,685 11,873,706 Citigroup, Inc. $7.50 cv. pfd. 81,090 8,316,590 Huntington Bancshares Ser. A, 8.50% cv. pfd. 1,827 2,247,210 Oriental Financial Group 144A Ser. C, 8.75% cv. pfd. (Puerto Rico) 3,077 3,753,940 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 11,300 14,125,000 Wintrust Financial Corp. $3.75 cv. pfd. 55,705 3,077,701 Communications equipment (0.4%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 4,410 2,469,600 Consumer (1.3%) Stanley Black & Decker, Inc. $4.75 cv. pfd. 70,206 8,452,802 Electric utilities (2.4%) NextEra Energy, Inc. $2.799 cv. pfd. 119,460 6,092,460 PPL Corp. $4.375 cv. pfd. 164,060 8,882,208 Financial (1.4%) AMG Capital Trust II $2.575 cv. pfd. 190,390 8,972,129 Food (0.3%) Bunge, Ltd. $4.875 cv. pfd. 16,415 1,665,097 Insurance (0.9%) MetLife, Inc. $3.75 cv. pfd. 127,133 5,910,413 Media (1.8%) Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 6,361 6,376,903 Nielsen Holdings NV $3.125 cv. pfd. 92,805 5,049,167 Oil and gas (1.1%) Apache Corp. Ser. D, $3.00 cv. pfd. 77,271 3,593,102 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 3,694 3,502,374 Railroads (0.6%) Genesee & Wyoming, Inc. zero % 31,813 3,491,477 Convertible Securities Fund 29 CONVERTIBLE PREFERRED STOCKS (24.7%)* cont. Shares Value Real estate (3.6%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 282,425 $7,678,430 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. R 325,175 7,190,009 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 135,900 7,651,170 Shipping (0.5%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 357,750 3,448,281 Telecommunications (0.6%) Iridium Communications, Inc. cv. pfd. 144A $7.00 notes 33,766 3,507,443 Total convertible preferred stocks (cost $151,363,931) COMMON STOCKS (1.7%)* Shares Value Brazil Ethanol, Inc. 144A (Unit) † 312,500 $3,125 Comcast Corp. Class A 43,520 1,632,435 DISH Network Corp. Class A 48,750 1,736,963 Hartford Financial Services Group, Inc. (The) 79,260 1,720,735 Hess Corp. 28,755 1,502,736 MetLife, Inc. 44,855 1,591,891 Microsoft Corp. 51,430 1,467,555 Oil States International, Inc. † 18,605 1,360,026 Total common stocks (cost $12,705,826) CORPORATE BONDS AND NOTES (0.7%)* Principal amount Value Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 $2,857,000 $2,235,603 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 1,840,000 1,913,600 Total corporate bonds and notes (cost $4,382,555) WARRANTS (—%)* † Expiration Strike date price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 1,085,630 $217,126 Total warrants (cost $217,126) SHORT-TERM INVESTMENTS (4.1%)* Shares Value Putnam Money Market Liquidity Fund 0.16% L 25,560,409 $25,560,409 Total short-term investments (cost $25,560,409) TOTAL INVESTMENTS Total investments (cost $612,441,911) Key to holding’s currency abbreviations EUR Euro USD/$ United States Dollar Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period 30 Convertible Securities Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2011 through October 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $630,148,238. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Communication services $3,369,398 $— $— Energy 2,862,762 3,125 — Financials 3,312,626 — — Technology 1,467,555 — — Total common stocks — Convertible bonds and notes — 430,496,073 1,496,470 Convertible preferred stocks 13,795,128 141,747,445 — Corporate bonds and notes — 4,149,203 — Warrants — — 217,126 Short-term investments 25,560,409 — — Totals by level At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Convertible Securities Fund 31 Statement of assets and liabilities 10/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $586,881,502) $602,916,911 Affiliated issuers (identified cost $25,560,409) (Notes 1 and 6) 25,560,409 Dividends, interest and other receivables 4,332,635 Receivable for shares of the fund sold 1,050,177 Total assets LIABILITIES Payable for shares of the fund repurchased 2,845,822 Payable for compensation of Manager (Note 2) 342,372 Payable for investor servicing fees (Note 2) 88,116 Payable for custodian fees (Note 2) 6,794 Payable for Trustee compensation and expenses (Note 2) 181,501 Payable for administrative services (Note 2) 1,239 Payable for distribution fees (Note 2) 146,059 Other accrued expenses 99,991 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $679,371,195 Undistributed net investment income (Note 1) 17,872,624 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (83,130,992) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 16,035,411 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($466,909,546 divided by 23,241,991 shares) $20.09 Offering price per class A share (100/94.25 of $20.09)* $21.32 Net asset value and offering price per class B share ($10,314,763 divided by 522,349 shares)** $19.75 Net asset value and offering price per class C share ($38,875,154 divided by 1,953,695 shares)** $19.90 Net asset value and redemption price per class M share ($3,405,689 divided by 171,060 shares) $19.91 Offering price per class M share (100/96.50 of $19.91)* $20.63 Net asset value, offering price and redemption price per class R share ($4,059,162 divided by 202,793 shares) $20.02 Net asset value, offering price and redemption price per class Y share ($106,583,924 divided by 5,307,375 shares) $20.08 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 32 Convertible Securities Fund Statement of operations Year ended 10/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $6,731) $10,826,890 Interest (including interest income of $22,448 from investments in affiliated issuers) (Note 6) 8,124,837 Securities lending (Note 1) 19,343 Total investment income EXPENSES Compensation of Manager (Note 2) 4,049,683 Investor servicing fees (Note 2) 1,135,764 Custodian fees (Note 2) 14,343 Trustee compensation and expenses (Note 2) 56,925 Administrative services (Note 2) 19,526 Distribution fees (Note 2) 1,788,739 Other 206,658 Total expenses Expense reduction (Note 2) (5,757) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 36,591,719 Net realized loss on foreign currency transactions (Note 1) (8,367) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 2 Net unrealized appreciation of investments during the year 5,740,234 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Convertible Securities Fund 33 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 10/31/12 Year ended 10/31/11 Operations: Net investment income $11,705,189 $13,500,069 Net realized gain on investments and foreign currency transactions 36,583,352 35,377,995 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 5,740,236 (45,986,537) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (13,634,928) (14,640,547) Class B (250,624) (272,720) Class C (982,153) (1,274,396) Class M (86,266) (95,274) Class R (105,901) (95,658) Class Y (3,296,242) (3,336,866) Increase in capital from settlement payments (Note 8) — 129,793 Redemption fees (Note 1) 14,102 23,749 Increase (decrease) from capital share transactions (Note 4) (68,913,098) 23,623,025 Total increase (decrease) in net assets NET ASSETS Beginning of year 663,374,571 656,421,938 End of year (including undistributed net investment income of $17,872,624 and $16,332,038, respectively) The accompanying notes are an integral part of these financial statements. 34 Convertible Securities Fund This page left blank intentionally. Convertible Securities Fund 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period net assets to average turnover Period ended of period income (loss) a on investments operations income distributions fees b reimbursements end of period value (%) c (in thousands) (%) d net assets (%) (%) Class A October 31, 2012 .36 1.33 (.57) — — 1.11 1.87 59 October 31, 2011 .39 (.16) (.57) — — b,e 1.12 1.94 79 October 31, 2010 .54 3.07 (.57) — — b,f 1.18 3.03 71 October 31, 2009 .55 3.73 (.56) — — 1.20 g 4.00 g 74 October 31, 2008 .51 (8.64) (.53) — — 1.06 g 2.73 g 68 Class B October 31, 2012 .21 1.30 (.42) — — 1.86 1.10 59 October 31, 2011 .23 (.14) (.42) — — b,e 1.87 1.19 79 October 31, 2010 .40 3.01 (.43) — — b,f 1.93 2.28 71 October 31, 2009 .44 3.67 (.45) — — 1.95 g 3.30 g 74 October 31, 2008 .36 (8.51) (.37) — — 1.81 g 1.96 g 68 Class C October 31, 2012 .21 1.32 (.42) — — 1.86 1.10 59 October 31, 2011 .24 (.16) (.42) — — b,e 1.87 1.19 79 October 31, 2010 .40 3.04 (.43) — — b,f 1.93 2.27 71 October 31, 2009 .43 3.71 (.46) — — 1.95 g 3.13 g 74 October 31, 2008 .37 (8.58) (.39) — — 1.81 g 2.00 g 68 Class M October 31, 2012 .26 1.31 (.47) — — 1.61 1.36 59 October 31, 2011 .29 (.16) (.46) — — b,e 1.62 1.46 79 October 31, 2010 .45 3.04 (.48) — — b,f 1.68 2.53 71 October 31, 2009 .47 3.71 (.50) — — 1.70 g 3.40 g 74 October 31, 2008 .41 (8.57) (.43) — — 1.56 g 2.22 g 68 Class R October 31, 2012 .31 1.32 (.52) — — 1.36 1.61 59 October 31, 2011 .34 (.15) (.52) — — b,e 1.37 1.69 79 October 31, 2010 .50 3.04 (.52) — — b,f 1.43 2.77 71 October 31, 2009 .51 3.73 (.53) — — 1.45 g 3.73 g 74 October 31, 2008 .47 (8.62) (.49) — — 1.31 g 2.50 g 68 Class Y October 31, 2012 .41 1.32 (.62) — — .86 2.12 59 October 31, 2011 .44 (.15) (.62) — — b,e .87 2.17 79 October 31, 2010 .59 3.05 (.61) — — b,f .93 3.27 71 October 31, 2009 .57 3.74 (.59) — — .95 g 3.93 g 74 October 31, 2008 .56 (8.64) (.58) — — .81 g 3.00 g 68 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 Convertible Securities Fund Convertible Securities Fund 37 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding on March 30, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to October 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets October 31, 2009 0.06% October 31, 2008 <0.01 The accompanying notes are an integral part of these financial statements. 38 Convertible Securities Fund Notes to financial statements 10/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from November 1, 2011 through October 31, 2012. Putnam Convertible Securities Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The fund seeks, with equal emphasis, current income and capital appreciation. Its secondary objective is conservation of capital. The fund invests mainly in convertible securities of U.S. companies. Convertible securities combine the investment characteristics of bonds and common stocks. Convertible securities include bonds, preferred stocks and other instruments that can be converted into or exchanged for common stock or equivalent value. Many convertible securities are below investment-grade, and a significant portion of the convertible securities Putnam Management buys are below investment-grade. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total Convertible Securities Fund 39 value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. 40 Convertible Securities Fund Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2012, the fund had a capital loss carryover of $74,855,800 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $74,855,800 N/A $74,855,800 October 31, 2017 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Convertible Securities Fund 41 Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of amortization and accretion. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $8,191,511 to increase undistributed net investment income and $8,191,511 to increase accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $54,170,880 Unrealized depreciation (38,155,181) Net unrealized appreciation 16,015,699 Undistributed ordinary income 17,872,624 Capital loss carryforward (74,855,800) Cost for federal income tax purposes $612,461,621 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. 42 Convertible Securities Fund Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: ClassA $834,647 ClassR 6,958 ClassB 20,381 ClassY 185,717 ClassC 81,765 Total ClassM 6,296 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,323 under the expense offset arrangements and by $4,434 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $496, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,172,114 ClassM 26,516 ClassB 114,237 ClassR 19,613 ClassC 456,259 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $33,841 and $75 from the sale of classA and classM shares, respectively, and received $8,495 and $1,018 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $69 and no monies on classA and classM redemptions, respectively. Convertible Securities Fund 43 Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $362,863,060 and $431,125,665, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/12 Year ended 10/31/11 ClassA Shares Amount Shares Amount Shares sold 2,936,632 $57,790,909 4,725,246 $95,829,490 Shares issued in connection with reinvestment of distributions 623,372 11,995,946 626,615 12,444,069 3,560,004 69,786,855 5,351,861 108,273,559 Shares repurchased (5,830,241) (112,648,930) (5,525,589) (110,169,839) Net decrease Year ended 10/31/12 Year ended 10/31/11 ClassB Shares Amount Shares Amount Shares sold 86,808 $1,665,446 256,216 $5,136,715 Shares issued in connection with reinvestment of distributions 8,506 160,838 9,396 183,675 95,314 1,826,284 265,612 5,320,390 Shares repurchased (231,219) (4,452,569) (249,892) (4,971,509) Net increase (decrease) Year ended 10/31/12 Year ended 10/31/11 ClassC Shares Amount Shares Amount Shares sold 210,612 $4,046,214 845,295 $17,121,901 Shares issued in connection with reinvestment of distributions 31,579 601,452 32,341 635,848 242,191 4,647,666 877,636 17,757,749 Shares repurchased (1,145,945) (22,111,018) (1,011,440) (19,976,099) Net decrease Year ended 10/31/12 Year ended 10/31/11 ClassM Shares Amount Shares Amount Shares sold 16,874 $322,889 25,046 $497,284 Shares issued in connection with reinvestment of distributions 4,159 79,346 4,313 85,023 21,033 402,235 29,359 582,307 Shares repurchased (38,517) (737,551) (81,052) (1,637,546) Net decrease 44 Convertible Securities Fund Year ended 10/31/12 Year ended 10/31/11 ClassR Shares Amount Shares Amount Shares sold 56,938 $1,095,237 58,220 $1,169,136 Shares issued in connection with reinvestment of distributions 5,422 104,037 4,747 93,799 62,360 1,199,274 62,967 1,262,935 Shares repurchased (49,713) (965,629) (51,309) (1,039,689) Net increase Year ended 10/31/12 Year ended 10/31/11 ClassY Shares Amount Shares Amount Shares sold 2,417,276 $46,869,261 3,270,127 $67,098,746 Shares issued in connection with reinvestment of distributions 95,728 1,846,426 76,711 1,521,249 2,513,004 48,715,687 3,346,838 68,619,995 Shares repurchased (2,805,251) (54,575,402) (2,048,509) (40,399,228) Net increase (decrease) Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Equity contracts Investments $217,126 Payables $— Total $— The following is a summary of change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1) (there were no realized gains or losses on derivative instruments): Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants* Total Equity contracts $(43,425) $(43,425) Total * Outstanding warrants at the close of the reporting period are indicative of the volume of activity during the reporting period. Convertible Securities Fund 45 Note 6: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $12,291,329 $235,479,283 $222,210,203 $22,448 $25,560,409 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $126,693 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $3,100 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 46 Convertible Securities Fund Federal tax information (Unaudited) The fund designated 45.92% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 47.08%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $11,674,879 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. Convertible Securities Fund 47 About the Trustees Independent Trustees 48 Convertible Securities Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Convertible Securities Fund 49 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 50 Convertible Securities Fund The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund ® The Putnam Fund for Growth and Income Absolute Return 300 Fund ® International Value Fund Absolute Return 500 Fund ® Multi-Cap Value Fund Absolute Return 700 Fund ® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Convertible Securities Fund 51 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Retirement Income Fund Lifestyle 2 Conservative Fund Retirement Income Fund Lifestyle 3 Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Conservative Portfolio. Dynamic Asset Allocation Growth Fund Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 52 Convertible Securities Fund Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Susan G. Malloy One Post Office Square George Putnam, III Vice President and Boston, MA 02109 Robert L. Reynolds Assistant Treasurer W. Thomas Stephens Custodian James P. Pappas State Street Bank Officers Vice President and Trust Company Robert L. Reynolds President Mark C. Trenchard Legal Counsel Vice President and Ropes & Gray LLP Jonathan S. Horwitz BSA Compliance Officer Executive Vice President, Independent Registered Principal Executive Officer, and Judith Cohen Public Accounting Firm Compliance Liaison Vice President, Clerk, and KPMG LLP Associate Treasurer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Convertible Securities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2012	$36,744	$ —	$4,100	$ — October 31, 2011	$45,079	$ —	$4,000	$ — For the fiscal years ended October 31 2012 and October 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $4,100 and $4,000 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
